             Case 1:19-cv-07323 Document 3 Filed 08/07/19 Page 1 of 5



GEOFFREY S. BERMAN
United States Attorney for
the Southern District of New York
By: Juliana Murray
Assistant United States Attorney
One St. Andrew’s Plaza
New York, New York 10007
Tel. (212) 637-2314

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------                    x
UNITED STATES OF AMERICA,                                :
                                                               VERIFIED COMPLAINT FOR
                              Plaintiff,                 :     FORFEITURE

               v.                                        :     19 Civ.
$57,162 IN UNITED STATES CURRENCY;                       :     ECF case
                              Defendant-in-rem.
                                                         :
-------------------------------------                    x


               Plaintiff United States of America, by its attorney, Geoffrey S. Berman, United

States Attorney for the Southern District of New York, for its verified complaint alleges, upon

information and belief, as follows:


                              I.      JURISDICTION AND VENUE

               1.      This is a civil action in rem commenced by the United States of America

seeking the forfeiture of $57,162 in United States currency (the “Defendant Currency”) seized on

February 15, 2019. The Defendant Currency is subject to forfeiture pursuant to Title 21, United

States Code, Section 881(a)(6), as moneys, negotiable instruments, securities, or other things of

value furnished or intended to be furnished by any person in exchange for a controlled substance

and all proceeds traceable to such an exchange, or intended to be used to facilitate any violation

of Subchapter 1, Chapter 13 of Title 21 of the United States Code.
             Case 1:19-cv-07323 Document 3 Filed 08/07/19 Page 2 of 5



               2.     The Court has jurisdiction pursuant to Title 28, United States Code,

Sections 1345 and 1355.

               3.     Venue is proper under Title 28, United States Code, Sections 1355(b) and

1395, because acts and omission giving rise to the forfeiture took place in the Southern District

of New York and the Defendant Currency was seized in the Southern District of New York.

               4.     The Defendant Currency is presently in the custody of the United States

Marshals Service.

                          II.     PROBABLE CAUSE FOR FORFEITURE

               5.     This forfeiture action arises out of events that unfolded on or about

February 15, 2019. A confidential source had advised law enforcement officers that, on or about

February 13, 2019, a male identified as Jeremy Joseph Rosario (“Rosario”) had attempted to

board a private jet in Van Nuys, California, destined for White Plains, New York, with suspected

narcotics proceeds. Based in part on the foregoing, on February 15, 2019, law enforcement

established surveillance in the area of the Hyatt Hotel, 8000 Mall Walk, Yonkers, NY, where

Rosario was believed to be staying the morning of February 15, 2019.

               6.     At approximately 6:56 a.m. on February 15, 2019, Rosario was observed

exiting the Hyatt with a silver rolling suitcase (the “Suitcase”) and weighted backpack (the

“Backpack”). Law enforcement officers approached Rosario, who refused consent to search the

Suitcase and Backpack.

               7.     A New York State Police narcotics canine named Dunn 1 conducted an

external search of the Suitcase and Backpack and alerted positively to the presence of controlled



1
 Dunn is a certified narcotics detection canine. Dunn completed certification with the New York
State Police and New York State Police crime lab in September 2018, and is trained to detect the
odors of cocaine, heroin, LSD, MDMA, and methamphetamines. Dunn has received thousands
                                                 2
              Case 1:19-cv-07323 Document 3 Filed 08/07/19 Page 3 of 5



substances in both the Suitcase and the Backpack. The Westchester County District Attorney’s

Office obtained a search warrant for the Suitcase and Backpack.

               8.      Pursuant to the search warrant, law enforcement officers searched the

Suitcase and discovered $54,000 in United States currency packaged in a manner consistent with

narcotics proceeds, in approximately eleven rubber banded stacks. Law enforcement officers

searched the Backpack and discovered $3,162 in United States currency. The $54,000 seized

from the Suitcase and the $3,162 seized from the Backpack total $57,162 and are, together, the

Defendant Currency. The Defendant Currency consisted of 4 one hundred-dollar bills; 119 fifty-

dollar bills; 2,450 twenty-dollar bills; 102 ten-dollar bills; 157 five-dollar bills; and 7 one-dollar

bills.

               9.      Rosario was arrested, and while in custody, Rosario told law enforcement

officers that he is a self-employed tow truck driver.

                           III.    CLAIM FOR FORFEITURE

               10.     Incorporated herein are the allegations contained in paragraphs One

through Ten of this Complaint.

               11.     Pursuant to Title 21, United States Code, Section 881(a)(6), all moneys

furnished or intended to be furnished in exchange for a controlled substance, all proceeds

traceable to such an exchange, and all moneys used or intended to be used to facilitate such an

exchange, in violation of Subchapter I of Title 21 of the United States Code, are subject to

seizure and forfeiture to the United States, and no property right exists in such proceeds.




of hours of training and is utilized regularly for the purpose of detecting narcotics odors. Dunn is
also routinely used to conduct searches of automobiles, residences, packages and suitcases.
Dunn has successfully given positive indications of narcotics in the field in the past and has
generally proven reliable in the field.
                                                   3
Case 1:19-cv-07323 Document 3 Filed 08/07/19 Page 4 of 5
Case 1:19-cv-07323 Document 3 Filed 08/07/19 Page 5 of 5
